I concur in the result because the defendant was entitled to have the evidence, tending to show that the article in question was sent out by the manager of the Associated Press with the consent of the plaintiff, retained in the record and considered by the jury. I dissent from the conclusion that the evidence, which tended to show that the defendant uttered the injurious words to a newspaper reporter, in response to questions put by him, when he knew him to be a reporter, and, although acquainted with him for years, had never conversed with him except as a collector of news for publication, presented no question for the jury as to whether he intended to cause or promote the publication of the words spoken under the circumstances mentioned.
PARKER, Ch. J., GRAY, BARTLETT, CULLEN and WERNER, JJ., concur with MARTIN, J., and VANN, J., concurs in result in memorandum.
Judgment reversed, etc.